 

a

USDC SDNY b

  

 

   

 

 

 

Dox © MENT
UNITED STATES DISTRICT COURT Dy RETRONICALLY PHD
SOUTHERN DISTRICT OF NEWYORK |

pu’ 4
Tam ter ee ee ee ee ee Te rs we peers, core |
COLIN PETERS, JR., ars Pee Te TS. rm | i

Plaintiff,
ORDER

-against-

18 Civ. 10185 (GBD)
CAPCO — CAPITAL MARKETS COMPANY,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from February 5, 2020 to February 26, 2020 at 9:45 am.

Dated: New York, New York
February 4, 2020

SO ORDERED.

Gir.gy & Dorel.

B. DANIELS
eed ates District Judge

 
